United States Court of Appeals
                                                                                                  Fifth Circuit
                                                                                               F I L E D
                      IN THE UNITED STATES COURT OF APPEALS
                                                                                                 May 15, 2006
                                    FOR THE FIFTH CIRCUIT
                                                                                            Charles R. Fulbruge III
                                                                                                    Clerk


                                             No. 05-41231
                                           Summary Calendar



UNITED STATES OF AMERICA,

                                                                                          Plaintiff-
                                                           Appellee,

                                                  versus


LUIS ANGEL MALDONADO,

                                                                                        Defendant-
                                                           Appellant.

                        -------------------------------------------------------------
                            Appeal from the United States District Court
                                   for the Southern District of Texas
                                     USDC No. 7:05-CR-206-ALL
                        -------------------------------------------------------------

Before BARKSDALE, STEWART and CLEMENT, Circuit Judges.

PER CURIAM:*

       Appellant Luis Angel Maldonado challenges his sentence for being present in the United

States illegally after having been deported following conviction for a felony, in violation of 8 U.S.C.

§ 1326(a) and (b). First he asserts that the district court erred by finding that his prior Texas

convictions for burglary of a habitation were crimes of violence under U.S.S.G. § 2L1.2(b)(1)(A)(ii).

       *
           Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
The district court did not err. See United States v. Garcia-Mendez, 420 F.3d 454 (5th Cir. 2005),

cert. denied, 126 S. Ct. 1398 (2006). Maldonado’s argument that we failed to apply the categorical

analysis of Taylor v. United States, 495 U.S. 575 (1990), in Garcia-Mendez is essentially an

argument that Garcia-Mendez was incorrectly decided, and it is unavailing. See Burge v. Parish of

St. Tammany, 187 F.3d 452, 466 (5th Cir. 1999).

       Similarly, Maldonado asserts that the district court plainly erred by assessing criminal history

points pursuant to § 4A1.1(f) for two prior burglary of a habitation convictions, based on a finding

that they were crimes of violence under § 4B1.2(a). Burglary of a habitation in Texas is the

equivalent of the enumerated offense of “burglary of a dwelling” under § 4B1.2(a)(2), and therefore

it is a crime of violence under that section. See United States v. Hornsby, 88 F.3d 336, 339 (5th Cir.

1996). Maldonado’s assertion that Hornsby does not control because we did not apply Taylor is not

persuasive. See Burge, 187 F.3d at 466.

       Finally, although Maldonado contends that Almendarez-Torres v. United States, 523 U.S.
224, 235 (1998), was incorrectly decided and that a majority of the Supreme Court would overrule

it in light of Apprendi v. New Jersey, 530 U.S. 466 (2000), we have repeatedly rejected such

arguments on the basis that Almendarez-Torres remains binding. See United States v. Garza-Lopez,

410 F.3d 268, 276 (5th Cir.), cert. denied, 126 S. Ct. 298 (2005). Maldonado properly concedes that

his argument is foreclosed in light of Almendarez-Torres and circuit precedent, but he raises it here

to preserve it for further review.

       The judgment of the district court is AFFIRMED.